DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin McKinley, Reg. No. 43,794, on September 10, 2021.
The application has been amended as follows: 
a)	please enter the claim set of 9/2/21; and
b)	further amend claim 1 of 9/2/21 as shown below:


















	acquiring a photo of the user; 

	processing the photo to generate a profile of the user; 

	taking a parameterized three-dimensional human body model with a projection profile consistent with the profile of the user as a target parameterized three-dimensional human body model, from a plurality of parameterized three-dimensional human body models; and 

	taking figure parameters of the target parameterized three-dimensional human body model as figure parameters of the user, wherein: 
the figure parameters comprise at least one figure boundary of a height, a chest circumference, a waist circumference, a hip circumference, a shoulder width and a leg length; and wherein:

	the taking a parameterized three-dimensional human body model with a projection profile consistent with the profile of the user as a target parameterized three-dimensional human body model further comprises: 
acquiring a profile posture of the user and a profile height of the user according to the profile of the user; 
acquiring the plurality of parameterized three-dimensional human body models;
adjusting the posture of each of the plurality of parameterized three-dimensional human body models to be consistent with the profile posture of the user; 
adjusting the height of each of the plurality of parameterized three-dimensional human body models to be consistent with the profile height of the user; and 
acquiring the projection profile of each of the plurality of parameterized three-dimensional human body models, calculating a profile error between the profile of the user and the projection profile of each of the plurality of parameterized three-dimensional human body models, by comparing the profile of the user with the projection profile of each of the plurality of parameterized three-dimensional human body models, and 
taking the parameterized three-dimensional human body model with the profile error between the profile of the user and the projection profile of each of the plurality of parameterized three-dimensional human body models less than a preset value as the target parameterized three-dimensional human body model, from the plurality of parameterized three-dimensional human body models, 





the acquiring the plurality of parameterized three-dimensional human body models further comprises: 
randomly generating N groups of figure parameters, to acquire N parameterized three-dimensional human body models; 
acquiring the projection profile of each of the plurality of N parameterized three-dimensional human body models, and
calculating a profile error between the profile of the user and the projection profile of each of the plurality of N parameterized three-dimensional human body models, and 



































	the taking the parameterized three-dimensional human body model with the profile error less than a preset value as the target parameterized three-dimensional human body model further comprises: 
acquiring the projection profile of each of N parameterized three-dimensional human body models and calculating the profile error between the projection profile of the parameterized three-dimensional human body model corresponding to each group of N figure parameters and the profile of the user by comparing the projection profile of the parameterized three-dimensional human body model corresponding to each group of N figure parameters with the profile of the user, wherein N is a natural number greater than 2;  
determining that the profile error of a group of N figure parameters with a minimum profile error is not smaller than the preset value; 

determining two groups of figure parameters with minimum profile errors ;
combining the two groups of figure parameters with minimum profile errors to generate new N groups of figure parameters ;
acquiring the projection profile of each of N parameterized three-dimensional human body models and calculating the profile error between the projection profile of the parameterized three-dimensional human body model corresponding to each group of N figure parameters and the profile of the user by comparing the projection profile of the parameterized three-dimensional human body model corresponding to each group of N figure parameters with the profile of the user; and
determining N figure parameters with a minimum profile error is smaller than the preset value.








Response to Amendment
The after final amendment was received 9/2/21 and is “OK TO ENTER”. Claims 1,3,6-9,21,23,26,27,29 and 31 are pending wherein claim 1 is further amended as shown in the above EXAMINER’S AMENDMENT.
Response to Arguments
Applicant’s arguments, see remarks, pages 15,16 filed 9/2/21, with respect to Claim Objections and 35 USC 102 have been fully considered and are persuasive.  
The claim objection of claims 5 and 6 in the Office action of 7/2/21, page 2 has been withdrawn. 
The 35 USC 102 rejection of claims 1,4,7,9,21,24,27 and 30 in the Office action of 7/2/21, starting page 24, had been withdrawn. Thus, all prior art rejections in the Office action of 7/2/21 are withdrawn.
Allowable Subject Matter
Claims 1,3,6-9,21,23,26,27,29 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as discussed in applicant’s remarks of 9/2/21, pages 15,16 regarding claims 5 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zakotnik et al. (A posture optimization algorithm for model-based
motion capture of movement sequences) is pertinent as teaching “a local minimum” corresponding to the claimed “minimum profile error” and “until an error threshold of 10 pixels was reached”, such as 9 pixels being a smaller error than the error threshold of 10 pixels, corresponding to the claimed “smaller than the preset value”, via page 48, right column, 2nd paragraph:
“In a few frames, the algorithm converged to a posture with a large view error, indicating that it converged to a local minimum. Because SA is not a deterministic algorithm, this problem was overcome by repeated analysis of affected frames with the same SA parameters, until an error threshold of 10 pixels was reached. This threshold was chosen, because it was clearly larger than the expected analysis result.”

	However, Zakotnik does not teach the claimed “combining the two groups of figure parameters with minimum profile errors to generate new N groups of figure parameters”. Instead, Zakotnik teaches repeatedly using a minimization function (equation (5) in page 45, right column: bottom) as a function of a difference, a form of the claimed “groups”, with two summations, another form of the claimed “groups”, resulting with taking one minimum error or with taking one local minimum upon completion of the calculation of the minimization equation (5) at each iteration to reach the error threshold of 10 pixels or less. Thus, Zakotnik does not teach the claimed “combining the two groups…with minimum profile errors”, because Zakotnik combines or groups before taking a single minimum in equation (5). To combine each minimum of equation (5) would be improper hindsight in view of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667